Citation Nr: 0946898	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
vasectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1993 to 
February 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2007 Notice of Disagreement the appellant 
stated that he was serving as an active duty ready reserve 
member in April 2005.  He submitted orders from the 
Headquarters Air Force Reserve Personnel Center showing the 
appellant was discharged from the Air Force reserve in 
February 2006.  Moreover, he stated that he was fulfilling 
his active duty ready reserve obligation in October 2005 and 
that he has specifically told the doctors in 2006 that he had 
been experiencing groin pain since October 2005 to show that 
he was experiencing groin pain while he was serving his 
obligated active duty ready reserve service.  It appears the 
appellant is alleging that he had active service at least 
through February 2006.  The RO should verify whether the 
appellant had any additional periods of active service, 
ACDUTRA or INACDUTRA between February 2005 and February 2006.  

The appellant is seeking service connection for residuals of 
a vasectomy.  Service treatment records show the appellant 
had a vasectomy in December 2002.  The operative report did 
not note any complications.  

VA outpatient treatment records of January 2006 note that the 
appellant had an injury to the groin area in October 2005.  
He reported intermittent pain in the right groin area since 
October 2005.  It was noted his testes were normal.

Private treatment records of April 2006 note the appellant 
reported groin pain for the previous six to seven months.  
Records of May 2006 note a diagnosis of epididymitis.  
Records of June 2006 note the appellant was seen for on and 
off groin pain in the past 9 months.  Physical examination 
showed both epididymis are prominent which is expected after 
a vasectomy.  There were no testicular masses or lesions.  
Right epidydimis was more prominent and more tender than the 
left.  The distal vas on the right side above the side of the 
vasectomy was noted to be kind of larger and sensitive.  The 
physician stated that the appellant's on and off pain could 
be due to reflux of urine into the ejaculatory ducts down 
into the vas.  He noted he explained to the appellant that 
epididymitis is not expected after a vasectomy and therefore 
his prominent epididymitis and pain is because of sperm 
accumulation in the epididymis.  

A May 2006 testicular ultrasound noted a diagnosis of 
testicular microlithiasis.

A July 2006 letter from the appellant's wife, who is a nurse, 
states that while no complications were immediately noted 
during the vasectomy, the procedure was not routine 
especially on the right side.  She stated that the appellant 
has groin pain and diminished sexual intimacy.  Finally, she 
stated the appellant's private physician, Dr. A. Moshtanghi, 
diagnosed the appellant's pain to be a result of his body 
reacting from trauma of the vasectomy.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c) (4) (i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishing a low 
threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  Based on the evidence discussed herein, the Board 
finds that the appellant bears a current diagnosis of 
epididymitis.  Moreover, he has been noted to complain of and 
be treated for groin pain.  Physical examinations have shown 
a prominent vas deferens.  Moreover, the appellant's private 
physician has stated that the appellant's pain could be due 
to reflux of urine into his ejaculatory ducts down into the 
vas.  Finally, the record contains a letter from the 
appellant's wife who is also a nurse in the Air Force, 
stating that the appellant's vasectomy was not routine and 
stating that the appellant has experienced groin pain for 
some time since the vasectomy.  In the instant case the 
record shows that the appellant had a vasectomy while in 
service, that he has experienced groin pain after service 
which he has stated started after the vasectomy, has been 
diagnosed with epididymitis, and medical opinions which 
appear to be relating the appellant's groin pain, at least in 
part, to his vasectomy.  Hence, there is a sufficient link 
that an opinion must be obtained as to whether he has a 
disability as a result of his vasectomy in service.  See 
McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify any periods 
of active service, ACDUTRA or INACDUTRA 
from February 2005 to February 2006.  
If any additional periods of active 
service are confirmed, the RO should 
obtain and associated with the claim 
file any related service medical 
treatment records.

2.  The AOJ should schedule a VA 
examination to determine if the 
appellant has any disability from 
residuals from his vasectomy in 2002.  
All identified residuals should be 
identified.  If any residuals are 
found, the examiner should opine 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any present 
disability was caused by the vasectomy 
of 2002.  The examiner should 
specifically opine as to whether any 
diagnosed disability to include, the 
appellant's currently diagnosed 
epididymitis, the appellant's groin 
pain, and/or the reflux of urine into 
the ejaculatory ducts down into the vas 
are more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) caused by the 
vasectomy of 2002.  A complete 
rationale for all opinions rendered 
must be provided.  The claim folder 
should be made available to the 
examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


